¶32 (concurring) — The majority holds the trial court violated Kendra Watt’s Sixth Amendment right of confrontation by improperly admitting redacted portions of her husband’s guilty plea. But it ultimately claims this error is harmless because of the “overwhelming untainted evidence.” Majority at 640.1 concur in the result but write separately to note the error was harmless only because it did not relate to a disputed issue. The improper evidence established only that James Watt, Kendra’s husband, admitted to manufacturing methamphetamine and was not relevant to Kendra’s defense that she was unaware of her husband’s activities.
Sanders, J.
¶33 While the majority briefly notes that an unrelated issue has no bearing on the issue before the jury, majority at 640, it erroneously focuses on the other evidence that suggested Kendra manufactured and possessed methamphetamine. Error is harmless only when it does not involve relevant evidence properly presented to the jury. “[I]t is impossible for courts to contemplate the probabilities any evidence may have upon the minds of the jurors.” State v. Robinson, 24 Wn.2d 909, 917, 167 P.2d 986 (1946). Indeed, we may excuse as harmless error only an “error which is trivial, or formal, or merely academic, and was not preju*642dicial to the substantial rights of the party assigning it, and in no way affected the final outcome of the case.” State v. Britton, 27 Wn.2d 336, 341, 178 P.2d 341 (1947). The assumption a court “can determine what evidence or instruction influenced the jury’s decision” is “a tacit admission that an appellate court is necessarily engaging in fact-finding.” Dennis J. Sweeney, An Analysis of Harmless Error in Washington: A Principled Process, 31 Gonz. L. Rev. 277, 279 (1995-96). And we “have no right to trench upon the province of the jury upon questions of fact.” Jensen v. Shaw Show Case Co., 76 Wash. 419, 421, 136 P. 698 (1913); see Wash. Const, art. I, § 21 (“right of trial by jury shall remain inviolate”); U.S. Const, amend. VI (guaranteeing trial by jury).
¶34 Therefore, the error was harmless because, even though evidence was admitted in error, it was unrelated to the issue in controversy. Majority at 640. “[I]f the disputed evidence or instruction does not relate to a disputed issue, it is likely to be harmless. This factor is based on the rational assumption that such [evidence] should not have influenced jury deliberations.” Sweeney, supra, at 304. Kendra’s defense was she was unaware any methamphetamine was being manufactured in the garage. She argued to the jury that her husband kept her out of the garage, she was often sick and in bed, and she had no knowledge of her husband’s activities. The improperly admitted statements only confirmed her husband made methamphetamine in the garage. Clearly, the jury did not believe Kendra was unaware of what was happening in her garage. But if James Watt’s improperly admitted statements had controverted Kendra’s defense or involved relevant evidence properly before the jury, the error could not have been harmless.
¶35 I concur.